Judgment, Supreme Court, New York County (Alfred Kleiman, J.), rendered March 22, 1991, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to a term of 2Vi to 5 years, unanimously affirmed.
The trial court did not abuse its discretion in denying an adjournment (see, People v Foy, 32 NY2d 473, 476) for the purpose of allowing defendant to obtain a transcript of the radio run received by the arresting officers. Defense counsel’s suggestion that the broadcast tape might provide exculpatory material was entirely speculative; counsel was unable to provide any basis for believing that the descriptions radioed to the officers were either incorrect or inconsistent with the officers’ hearing testimony. Nor did the trial court improperly deny counsel the opportunity to argue the merits of the suppression motion. While it refused to hear oral argument on the motion, the trial court did permit counsel to submit a memorandum of law on the merits at a later time for the court’s reconsideration. Counsel availed himself of that opportunity and, upon reconsideration, the court properly adhered to its original determination. Concur — Milonas, J. P., Ellerin, Kupferman and Ross, JJ.